REGAN, Judge.
I respectfully dissent. It is my opinion that the defendants are liable for the death of the youngest child for the reason that factually this case is encompassed by the general rule that a civil case need not be proven beyond a reasonable doubt. My examination of the record convinces me that sufficient evidence was offered during the course of the trial hereof to reasonably prove that the child died as a result of the defective heater per se or in consequence of the defective installation thereof.